Citation Nr: 0019593	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-51 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for weight loss and 
loss of appetite as a chronic disability resulting from an 
undiagnosed illness, to include the issue of whether a timely 
substantive appeal was filed as to a June 1995 rating action.

2.  Entitlement to service connection for fatigue 
(alternatively claimed as "loss of strength") as a chronic 
disability resulting from an undiagnosed illness, to include 
the issue of whether a timely substantive appeal was filed as 
to a June 1995 rating action. 

3.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a timely substantive appeal was 
filed as to a June 1995 rating action. 

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a timely substantive appeal was 
filed as to a June 1995 rating action. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for weight loss and 
loss of appetite as a chronic disability resulting from an 
undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue 
(alternatively claimed as "loss of strength") as a chronic 
disability resulting from an undiagnosed illness. 

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for joint pain, other 
than of the lumbar spine, as a chronic disability resulting 
from an undiagnosed illness. 

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches as a 
chronic disability resulting from an undiagnosed illness. 

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for joint pain of the 
lumbar spine as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1988 to May 
1992.  The veteran's DD Form 214 indicates in part that he 
received a Southwest Asia Service Medal and a Kuwait 
Liberation Medal, and also indicates that the veteran 
participated in Operation Desert Shield/Storm.

This appeal arises from a June 1995 rating decision from the 
Nashville, Tennessee Regional Office (RO).  During the course 
of this appeal, the veteran's claims file was transferred to 
the RO in Winston-Salem, North Carolina.   

In April 1997, the veteran filed a request to reopen his 
claim pursuant to the revised regulations for authorizing 
compensation for disabilities due to undiagnosed illnesses.  
This appeal additionally arises from an October 1997 rating 
decision from the Winston-Salem, North Carolina RO that 
denied service connection for disabilities to include weight 
loss and loss of appetite, fatigue (variously claimed as loss 
of strength), joint pain, and headaches, as chronic 
disabilities resulting from an undiagnosed illness.  A 
statement from the veteran in January 1998 can be considered 
as a Notice of Disagreement as the veteran makes reference to 
"his appeal".  Issued in May 1999 was a Supplemental 
Statement of the Case on these issues, however there was no 
notice to the veteran that he was required to file a 
substantive appeal.  A Statement from the veteran's 
representative from July 1999 can be considered a substantive 
appeal as to these issues, and it is considered timely as the 
veteran had not been informed of any time requirements for 
filing a substantive appeal.  Further, in this case, the 
claims for service connection for disabilities to include 
weight loss and loss of appetite, fatigue (variously claimed 
as loss of strength), joint pain, and headaches, as chronic 
disabilities resulting from an undiagnosed illness were 
handled on a de novo basis in the October 1997 rating 
decision.  However, the Board is required to make an 
independent determination as to whether the evidence is new 
and material.

The veteran and his spouse testified before a local hearing 
officer in February 1997.  On his substantive appeal, the 
veteran indicated that he wanted to testify at the RO before 
a Board member.  However, on a written statement received in 
December 1996, the veteran stated that he did "not wish to 
go before a board."  Therefore, the Board concludes that the 
veteran no longer wants a hearing before a Board member.

Finally, medical records and other documents contained in the 
claims file indicate that the veteran is seeking service 
connection for psychiatric symptoms, chest pain, dizziness, 
and memory loss, all as chronic disabilities resulting from 
an undiagnosed illness.  Since these matters have not been 
developed or certified for appeal, and inasmuch as they are 
not inextricably intertwined with the issues now before the 
Board on appeal, they are referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  By a rating action dated in June 1995, the RO denied 
service connection for weight loss and loss of appetite, 
fatigue (alternatively claimed as "loss of strength"), 
joint pain, and headaches as chronic disabilities resulting 
from an undiagnosed illness; the RO notified the veteran by 
letter dated June 26, 1995.

2.  The veteran filed a Notice of Disagreement with respect 
to the June 1995 decision on February 27, 1996.

3.  A Statement of the Case regarding the issues of 
entitlement to service connection for weight loss and loss of 
appetite, fatigue (alternatively claimed as "loss of 
strength"), joint pain, and headaches as chronic 
disabilities resulting from an undiagnosed illness which 
included a recitation of the veteran's procedural rights was 
prepared and sent to the veteran's address of record on June 
3, 1996.  A Supplemental Statement of the Case regarding 
these issues was sent to the veteran's address of record on 
July 9, 1996.

4.  The veteran did not file a timely substantive appeal or 
request for an extension of the time for filing a substantive 
appeal to the June 1995 rating decision.

5.  Service connection for weight loss and loss of appetite, 
fatigue (alternatively claimed as "loss of strength"), 
joint pain, and headaches as chronic disabilities resulting 
from an undiagnosed illness was last denied by decision of 
the RO in June 1995; since June 1995, a substantive change in 
the applicable regulation was promulgated which requires de 
novo consideration of the veteran's claim. 

6.  The appellant had active military service in the 
Southwest Asia theater of operations during the Gulf War.

7.  The veteran has not submitted objective indications of 
the presence of chronic weight loss or loss of appetite; the 
claim of service connection for weight loss and loss of 
appetite as a chronic disability resulting from an 
undiagnosed illness is not plausible. 

8.  The veteran has submitted some evidence that he currently 
has fatigue (alternatively claimed as "loss of strength") 
as a chronic disability which is related to an undiagnosed 
illness; the claim is plausible. 

9.  The veteran has submitted some evidence that he currently 
has joint pain, other than of the lumbar spine, as a chronic 
disability which are related to an undiagnosed illness; the 
claim is plausible. 

10.  The veteran has submitted some evidence that he 
currently has headaches as a chronic disability which are 
related to an undiagnosed illness; the claim is plausible. 

11.  The veteran has been diagnosed as having a bulging disc 
and facet degenerative changes at L4-5; his allegation that 
joint pain of the lumbar spine results from an undiagnosed 
illness is not supported by evidence which would render the 
claim plausible.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal to the June 
1995 rating decision regarding the issue of entitlement to 
service connection for weight loss and loss of appetite as a 
chronic disability resulting from an undiagnosed illness.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1999).

2.  The veteran did not timely perfect an appeal to the June 
1995 rating decision regarding the issue of entitlement to 
service connection for fatigue (alternatively claimed as 
"loss of strength") as a chronic disability resulting from 
an undiagnosed illness.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).

3.  The veteran did not timely perfect an appeal to the June 
1995 rating decision regarding the issue of entitlement to 
service connection for joint pain as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(1999).

4.  The veteran did not timely perfect an appeal to the June 
1995 rating decision, regarding the issue of entitlement to 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(1999).

5.  The June 1995 rating decision denying service connection 
for weight loss and loss of appetite, fatigue (alternatively 
claimed as "loss of strength"), joint pain, and headaches 
as chronic disabilities resulting from an undiagnosed illness 
is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 
3.104 (1999). 

6.  New and material evidence has been submitted since the 
June 1995 rating decision to reopen the veteran's claim 
concerning service connection for weight loss and loss of 
appetite, fatigue (alternatively claimed as "loss of 
strength"), joint pain, and headaches as chronic 
disabilities resulting from an undiagnosed illness.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

7.  The claim of entitlement to service connection for weight 
loss and loss of appetite as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

8.  The claim of entitlement to service connection for 
fatigue (alternatively claimed as "loss of strength") as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999).

9.  The claim of entitlement to service connection for joint 
pain other than of the lumbar spine as a chronic disability 
resulting from an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

10.  The claim of entitlement to service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

11.  The veteran has not submitted evidence of a well 
grounded claim concerning service connection for joint pain 
of the lumbar spine as a chronic disability resulting from a 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims pending from rating action of June 26, 1995.

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

Additionally, if a claimant has not yet perfected an appeal 
and a supplemental statement of the case (SSOC) is issued in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) (West 
1991) and 38 C.F.R. § 20.302(c) (1999) require the VA to 
afford the claimant at least 60 days from the mailing date of 
the SSOC to respond and perfect an appeal, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  VAOPGCPREC 9-97 (February 11, 1997).

Further it is noted that, 

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veteran's 
Affairs office.  A denial of a request 
for extension may be appealed to the 
Board.

38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(1999).  

In determining the computation of the time limit for filing a 
substantive appeal, the following regulation applies:

20.305 Rule 305. Computation of time 
limit for filing.

(a) Acceptance of postmark date. When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

(Authority: 38 U.S.C. 7105)

38 C.F.R. § 20.305 (1999)

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the veteran of the June 1995 
rating decision by means of a letter dated on June 26, 1995.  
In February 1996, a timely Notice of Disagreement was filed.  
A Statement of the Case (SOC) was issued to the veteran's 
address of record on June 3, 1996.  The veteran was required 
to file a timely substantive appeal with 60 days from the 
issuance of the Statement of the Case or within a year from 
the date of the letter notifying him of the June 1995 rating 
decision, whichever is later.  Further, in this case, a 
Supplemental Statement of the Case (SSOC) was sent to the 
veteran's address of record on July 9, 1996, in which it was 
indicated to the veteran that a substantive appeal had not 
been received and that he had 60 days from the issuance of 
the SSOC to complete his appeal.    

Received from the veteran on August 23, 1996 was a statement 
from the veteran indicating that his address had changed and 
he requested re-issuance of a letter sent to him on "July 
27, 1996".  There is a notation that a July 29, 1996 letter 
regarding development of claims based on Persian Gulf War 
service was resent September 13, 1996.

A substantive appeal was received on November 25, 1996.  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Thus, 60 days from July 9, 1996 would be 
September 7, 1996; that is, 22 countable days in July 1996, 
31 days in August 1996, and 7 days in September 1996.  Even 
considering the permissible five day period prior to the date 
of receipt of the substantive appeal, it is thus clear that a 
timely substantive appeal was not filed.  Additionally, in 
this case, the veteran was notified and provided the 
opportunity to present argument as to the issue of whether a 
timely substantive appeal had been filed.  

In addition, the record does not reflect the submission of a 
timely request from the veteran for an extension of time, in 
accordance with 38 C.F.R. § 20.303, within which to submit a 
substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's June 1995 denial of 
service connection for weight loss and loss of appetite, 
fatigue (alternatively claimed as "loss of strength"), 
joint pain, and headaches as chronic disabilities resulting 
from an undiagnosed illness, the Board is without 
jurisdiction to entertain an appeal of said decision.  See 
Roy v. Brown.  Accordingly, the claim concerning entitlement 
to service connection for weight loss and loss of appetite, 
fatigue (alternatively claimed as "loss of strength"), 
joint pain, and headaches as chronic disabilities resulting 
from an undiagnosed illness based on the rating action of 
June 1995 is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.

II.  Claims pending from rating action of October 1997

A.  Factual Background

On a service enlistment examination in February 1988, no 
history of swollen or painful joints, frequent or severe 
headache, frequent indigestion, stomach, liver, or intestinal 
trouble, broken bones, recent gain or loss of weight, 
arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity, lameness, loss of finger or toe, painful or 
"trick" shoulder or elbow, recurrent back pain, "trick" or 
locked knee, or foot trouble was reported.  The veteran did 
report a history of leg cramps when he was 15, which was 
apparently related to football.  He additionally indicated a 
history of a head injury which was a laceration of the 
forehead at age 8, that was not sutured.  Upon examination, 
the veteran's head, abdomen, viscera, upper extremities, 
lower extremities, feet, spine, and "other musculoskeletal" 
were normal, as was a neurologic examination.  

In January 1989, the veteran was seen for complaints of pain 
of both knees.  He reported that he had been diagnosed as 
having arthritis of his knees when he was in the fifth grade.  
The assessment included rule out arthritis of both knees.  
However, following a second examination that day, the 
impression was bilateral knee pain, and a diagnosis of 
arthritis was doubted.  It was considered to be most likely 
biomechanical pain secondary to medial collateral ligament 
laxity.  An X-ray of the knees was within normal limits.  

In June 1989, the veteran complained of pain on the inside of 
his left thigh after going on a run.  The veteran stated that 
while running up a hill he felt a pulling type of pain.  The 
assessment included mild muscular strain of the left thigh.  

In November 1989, the veteran was seen with complaints of a 
headache and a runny nose.  The assessment included a cold.
 
In March 1990, the veteran underwent a weight control 
screening.  It was noted that his height was 67 inches and 
his weight was 194 lbs.  It was noted that the normal weight 
range was 111 lbs. to 175 lbs.  Upon examination, the veteran 
was noted to be well built with a well toned, muscular 
abdomen.  Based on his physical condition, it was recommended 
that the veteran be assigned an alternative "healthy" 
weight of 195 lbs.  

In October 1990, the veteran was seen with complaints to 
include nausea, diarrhea, and vomiting.  He indicated that he 
had no appetite.  The assessment included viral 
gastroenteritis.  

In February 1992, the veteran was seen with complaints of 
back pain due to a possible muscle pull during weight 
lifting.  The veteran reported having a history of low back 
pain.  The pain was sharp, although the veteran denied 
hearing anything pop.  The assessment included mechanical low 
back strain.  The veteran additionally was seen for 
mechanical low back pain in March 1992.  

On a separation examination in March 1992, the veteran's 
head, abdomen, viscera, upper extremities, lower extremities, 
feet, spine, and "other musculoskeletal" were normal, as 
was a neurologic examination.  His weight was noted to be 215 
lbs.  A history of strained knees since January 1989 and a 
history of low back pain since November 1991 were noted.    

A VA record from September 1994 shows the veteran was seen 
for a "Persian Gulf work up".  He had complaints to include 
headaches on and off for over a year, exhaustion, and 
fatigue.  On examination, the veteran additionally complained 
of aching muscles and joint pain and questionable anorexia.  
His weight was 185 lbs.  The diagnostic impressions included 
Gulf War Syndrome and he was referred to the Persian Gulf 
Clinic.

A VA record from later in September 1994 includes that the 
veteran was seen with complaints of persistent headaches.  He 
had numerous complaints of a non definite origin.  A Gulf War 
Clinic appointment was scheduled in November 1994.  The 
diagnostic impressions included headaches, etiology unclear, 
and Gulf War Syndrome.  The veteran's weight was 190 lbs.

A VA Gulf War examination from November 1994 shows that the 
veteran initially had complaints to include headaches, marked 
lethargy, insomnia, anorexia, and aching joints and muscles 
for one year, since returning from the Persian Gulf area.  On 
examination, the veteran complained of daily headaches that 
started one year previously.  He had no head injury.  He 
complained of muscle soreness that was present for one and 
one-half years.  He complained of wrist pain.  He reported 
sleep difficulty at times which he thought was due to 
anxiety.  His appetite was good off and on.  His weight was 
variable from 230 to 180 lbs.  His weight had stabilized.  On 
examination, his weight was 189 lbs.

On a VA orthopedic examination in February 1995, the veteran 
complained of "'sore aching joints'".  The orthopedic 
examination was normal.  

On a VA Persian Gulf Examination in February 1995, the 
veteran had complaints to include back pain, knee strain, 
loss of appetite, aching joints, weight loss, sluggishness, 
no strength, and headaches.  On examination the veteran's 
weight was 185 lbs.  The veteran reported that in September 
[no year given], the veteran was up to about 215 lbs. despite 
beginning to lose his appetite.  After he lost his appetite, 
he lost weight to about 185 lbs.  He had lost no more weight 
recently and felt that he was at a stable weight.  Remarks 
included that there was no medical illness identified during 
this visit as to Persian Gulf Service syndrome.  The 
diagnoses included headaches, tension type; and history of 
anxiety/depression manifest by tension, irritability, 
anorexia, insomnia, and fatigue.  

A Social Security Administration (SSA) decision includes that 
the veteran's medical records showed that he was treated a 
the VA since September 1994 for problems to include headaches 
and exhaustion.  His treating physicians had attributed his 
symptoms to his service in the Persian Gulf.  

VA treatment records were associated with the file and 
include that a December 1994 CT scan of the head for 
headaches showed right maxillary sinus disease.  

A VA outpatient record from March 1995 includes that the 
veteran's weight was 189 lbs.  He continued to have the same 
problems, including headaches and easy fatigue.

A VA outpatient record from May 1995 includes that the 
veteran's weight was 191 lbs.  He complained of pain and 
"'nerves'".  The diagnostic impression included 
nervousness.  

A VA outpatient record from June 1995 includes that the 
veteran's weight was 190 lbs. and his height was five feet 
seven inches tall.  He had no new symptoms.  He had an 
appointment to got to the Washington D.C. VA Medical Center 
for further evaluation for possible Gulf related illnesses.  
He reported that his appetite was off and on.  The 
assessments included arthralgia and headache.

A VA outpatient record from July 1995 includes that the 
veteran's weight was 197 lbs.  He had complaints to include 
headaches, muscle aches, and fatigue.  The diagnostic 
impression included question Gulf related illness.

A VA outpatient record from October 1995 includes that the 
veteran's weight was 202 lbs.  He had complaints to include a 
lack of energy.  The diagnoses included history of Gulf War 
symptoms.  

At the RO hearing in February 1997, the veteran testified 
that during his service in the Persian Gulf, he noticed 
multiple joint stiffness after doing physical training.  In 
service, he began having problems with endurance.  He 
currently had headaches.  His weight currently would 
fluctuate between five to ten pounds.  He usually was around 
190 to 200 lbs.  In the summer of 1994, he lost 30 pounds 
because he had lost his appetite.  

Received was a VA outpatient record from July 1995 that 
includes that the veteran's weight was 172 lbs.  He 
complained of loss of strength in the right hand since the 
day before.  The diagnostic impressions included right wrist 
drop, etiology unclear.  Two days later in July 1995, the 
veteran's weight was 169 lbs.  His wrist was still bothering 
him.  The diagnostic impressions included right wrist 
drop/extensive degenerative disc disease and joint disease of 
the cervical spine.  The plan was to x-ray the cervical 
spine.

A VA outpatient record from November 1996 includes that the 
veteran's weight was 207 lbs.  His appetite was good and he 
had no weight loss and that his weight was 201 lbs. on 
October 1995.  

An additional record from November 1996 includes that the 
veteran's weight was 206 lbs.  His appetite was moderate.  
His energy level was good.  

A VA outpatient record from March 1997 includes that the 
veteran's weight was 210 lbs.  He complained of a headache 
and hearing problems in the left ear.  

A VA outpatient record from August 1997 includes that the 
veteran had complaints to include headache, joint pains, 
joint stiffness, and fatigue.  His weight was 203 lbs.  The 
assessments included arthralgia, headaches, and fatigue.  An 
addendum includes that the veteran was referred to the VA 
Medical Center in Washington, D.C., but he did not go, even 
after being rescheduled.  

An MRI of the lumbar spine from Northeast Medical Center from 
January 1998 includes an impression that at L5-S1 there was a 
focal left paracentral disc protrusion/herniation contacting 
but not displacing the left S1 nerve root in the central 
spinal canal.  Significance of this contact needed to be 
evaluated based upon clinical findings.  Bulging disc and 
facet degenerative changes at L4-5 did not appear to be 
causing significant neural compression.

B.  Analysis

The Board reiterates that while the RO considered the 
veteran's claims for service connection for weight loss and 
loss of appetite, fatigue (alternatively claimed as "loss of 
strength"), joint pain, and headaches as chronic 
disabilities resulting from an undiagnosed illness on a de 
novo basis in the October 1997 rating action, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (U.S. Ct. App. 
Fed. Cir. May 6, 1996).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Therefore, in 
the present case, the Board will review the veteran's claim 
to reopen solely in accordance with the criteria found in 38 
C.F.R. § 3.156.  

The RO denied the veteran's claims for service connection for 
weight loss and loss of appetite, fatigue (alternatively 
claimed as "loss of strength"), joint pain, and headaches 
as chronic disabilities resulting from an undiagnosed illness 
in June 1995 in part under the rationale that a chronic 
disability resulting from an undiagnosed illness must become 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of ten percent or more not later than two years after 
the date on which the veteran last performed service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317.  However, in 
April 1997, the VA published a new rule, effective 
retroactively to November 2, 1994, to expand the period 
within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established.  The presumptive period was 
expanded to December 31, 2001.  62 Fed. Reg. 23,139 (April 
29, 1997).  A change in regulation may constitute new and 
material evidence sufficient to reopen a claim.  Spencer v. 
Brown, 4 Vet. App. 283 (1993).  

Therefore, Board finds that new and material evidence has 
been presented; hence, the claims concerning service 
connection for weight loss and loss of appetite, fatigue 
(alternatively claimed as "loss of strength"), joint pain, 
and headaches as a chronic disability resulting from an 
undiagnosed illness and for a sleep disorder as a chronic 
disability resulting from an undiagnosed illness may be 
reopened.

As the first step has been met regarding this claim, it must 
next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States.
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) fatigue
(2) signs or symptoms involving skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the 
respiratory system (upper or lower)
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.
(c)	Compensation shall not be paid under 
this section:
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.
(d)	For purposes of this section:
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received, in part, the Southwest 
Asia Service Medal and Kuwait Liberation Medal.  It was 
additionally noted that the veteran participated in Operation 
desert Shield/Storm.  Based on this evidence and for purposes 
of analysis under 38 C.F.R. § 3.317 (1999), the Board finds 
that the veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

1.  Weight loss and loss of appetite as chronic disabilities
resulting from an undiagnosed illness.

A well grounded claim requires objective indications of 
chronic disability to a compensable degree no later than 
December 31, 20001.  In this case, the veteran is 5'7" tall.  
During service in March 1990, a physician indicated that a 
normal weight range for a man of the veteran's height would 
be 111 to 175 pounds.  At the time of this examination, the 
veteran weighed 195 pounds.  It was determined that this 
weight was healthy for the veteran, as he was well built with 
a well toned, muscular abdomen.  Postservice, the veteran's 
weight has not gone below what the physician in service noted 
to be normal for the veteran's height.  In fact, at a VA 
outpatient examination in March 1997, the veteran weighed 210 
pounds.  There is simply no objective evidence of weight loss 
and loss of appetite currently.  Absent objective evidence of 
current symptoms of weight loss and loss of appetite, the 
veteran's claim is not plausible.

2.  Fatigue (alternatively claimed as "loss of 
strength"),joint pain,
other than of the lumbar spine, and headaches as chronic 
disabilities
resulting from an undiagnosed illness.

The claims file reflects that the veteran has complained of, 
and sought treatment for, symptoms of headaches, joint pain, 
and fatigue.  The nature of these symptoms are such that the 
veteran's subjective statements may be considered sufficient 
evidence of objective indications of chronic disability:  the 
veteran himself can state whether he has joint pain, 
headaches, or general tiredness, etc.  To this extent, the 
statements are within the veteran's competence to make.  
These symptoms are capable of independent verification, for 
example by examination or by requesting work records.  For 
purposes of determining whether the veteran's claims are well 
grounded, it is not necessary that examinations actually 
verify the symptoms or that the RO actually obtain employment 
records.  Rather, the symptoms must simply be capable of 
verification (as they are here).  Moreover, the diagnostic 
impression that the veteran has "Gulf War Syndrome" 
essentially constitutes at least some evidence of a nexus 
between the veteran's chronic disabilities and an illness for 
which a clinical diagnosis has not been ascribed.  Therefore, 
subject to the Remand section below, the veteran's claims 
concerning service connection for fatigue (alternatively 
claimed as "loss of strength"), joint pain other than of 
the lumbar spine, and headaches, as chronic disabilities 
resulting from an undiagnosed illness, are well grounded.

3.  Joint pain of the Lumbar spine
as a chronic disability resulting from an undiagnosed 
illness.

The veteran's claim concerning service connection for joint 
pain of the lumbar spine as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  The claims 
file indicates that he has been diagnosed as having a bulging 
disc and facet degenerative changes at L4-5 in a January 1998 
MRI report from Northeast Medical Center.  In paragraph 15 of 
its precedential opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's joint pain of the 
lumbar spine has been clinically diagnosed, and therefore he 
has not submitted evidence that any symptoms are the 
manifestations of an undiagnosed illness.  Thus, the 
veteran's claim concerning service connection for joint pain 
of the lumbar spine resulting from an undiagnosed illness is 
not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for joint pain of the lumbar 
spine as a chronic disability resulting from an undiagnosed 
illness is denied.


ORDER

The veteran having failed to perfect an appeal to the rating 
action of June 1995, the claim for entitlement to a service 
connection for weight loss and loss of appetite as a chronic 
disability resulting from an undiagnosed illness is 
dismissed.

The veteran having failed to perfect an appeal to the rating 
action of June 1995, the claim for entitlement to a service 
connection for fatigue (alternatively claimed as "loss of 
strength") as a chronic disability resulting from an 
undiagnosed illness is dismissed.

The veteran having failed to perfect an appeal to the rating 
action of June 1995, the claim for entitlement to a service 
connection for joint pain as a chronic disability resulting 
from an undiagnosed illness is dismissed.

The veteran having failed to perfect an appeal to the rating 
action of June 1995, the claim for entitlement to a service 
connection for headaches as a chronic disability resulting 
from an undiagnosed illness is dismissed.

The claim concerning service connection for weight loss and 
loss of appetite as a chronic disability resulting from an 
undiagnosed illness is not well grounded, and the appeal is 
denied.

The claim concerning service connection for fatigue 
(alternative claimed as "loss of strength") as a chronic 
disability resulting from an undiagnosed illness is well 
grounded.  To this extent the appeal is granted.

The claim concerning service connection for joint pain other 
than as to the lumbar spine as a chronic disability resulting 
from an undiagnosed illness is well grounded.  To this extent 
the appeal is granted.

The claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  To this extent the appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for joint pain of the lumbar spine as a 
chronic disability resulting from an undiagnosed illness is 
denied.



REMAND

The veteran essentially claims that he is entitled to service 
connection for fatigue (alternatively claimed as "loss of 
strength"), joint pain other than of the lumbar spine, and 
headaches, all as chronic disabilities resulting from an 
undiagnosed illness.

The veteran underwent VA general medical and orthopedic 
examinations in February 1995.  However, subsequent to these 
examinations, pertinent VAMC records were associated with the 
claims file.  Some of these records were received from the 
Salisbury VAMC and some were received from the Social 
Security Administration.  Of particular note, records from 
the Salisbury VAMC which were associated with the claims file 
in August 1997 reflect a July 1995 examination, in which the 
diagnostic impression was that the veteran had, in part, 
extensive degenerative disc disease and joint disease of the 
cervical spine. 

Following his February 1995 VA general medical examination, 
the veteran was diagnosed in pertinent part, as having 
headaches, tension type.  However, VAMC records received from 
Social Security Administration in June 1996 reflect a CT scan 
of the veteran's head conducted in November 1994, in which 
right maxillary sinus disease was noted.  Although this CT 
scan was conducted prior to the February 1995 VA examination, 
this document was not associated with the claims file at that 
time.  In light of this additional medical documentation 
received, new orthopedic and neurological examinations are 
necessary to properly evaluate the veteran's claims, as 
detailed below.

With regard to the veteran's claim concerning fatigue 
(alternatively claimed as "loss of strength"), the Board 
notes that the criteria for diagnosing chronic fatigue 
syndrome appear in 38 C.F.R. § 4.88a, and were revised 
effective July 15, 1995.  [A new Diagnostic Code 6354 was 
also established so that once service connected, disability 
ratings might be uniformly effectuated].  Specifically, the 
pertinent VA regulation concerning the diagnosis of chronic 
fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

While the veteran has complained of fatigue and "loss of 
strength," a new examination is necessary to properly 
evaluate the veteran's symptoms and to determine whether or 
not he has chronic fatigue syndrome.  

The importance of new examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for new examinations.  However, the Board stresses to 
the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that medical records received from the Social 
Security Administration were associated with the claims file 
in June 1996.  In Hayes v. Brown, 9 Vet. App. 67 (1996), the 
Court held that as part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration and 
to give that evidence appropriate consideration and weight.  
In this case, the RO should seek any medical records from the 
Social Security Administration in addition to those forwarded 
in June 1996, as such records may prove relevant to the 
veteran's claims.  

Additionally, it was noted in a VA treatment record from 
August 1997 that the veteran has treatment by private 
physicians for his medical problems.  Further, the most 
recent VA treatment records pertaining to the veteran were 
associated with the claims file in November 1997.  The 
private treatment records and any additional VA treatment 
records should be requested prior to a VA examination.  VA 
has a duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The veteran should be asked to submit 
postservice medical and nonmedical 
indications of fatigue, joint pain (other 
than the lumbar spine) and headaches.  
The nonmedical evidence may include, but 
is not limited to, proof of time lost 
from work and evidence affirming changes 
in the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  

2.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers who have treated the 
veteran for his headaches, joint aches, 
and/or fatigue since service.  After 
securing any necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

3.  Any pertinent VA medical records 
documenting treatment of the veteran's 
headaches, joint aches, and/or fatigue, 
which have not already been associated 
with the claims file, including any 
subsequent to November 1997, should be 
obtained and made part of the record. 

4.  The RO should also request, from the 
Social Security Administration, any 
medical records and any administrative 
records relied upon in granting the 
veteran Social Security benefits, 
obtained since June 1996.  Once received, 
all such documents must be permanently 
associated with the claims folder.

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for VA general medical, 
neurological, and orthopedic 
examinations.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing.

6.  Following completion of the above 
development, the veteran should be 
afforded VA general medical, 
neurological, and orthopedic 
examinations.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examinations.  

General medical examination

(a)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from fatigue/loss of 
strength. 

(b)  The examiner should 
specifically determine if the 
veteran has chronic fatigue syndrome 
(see criteria listed above) or 
whether his complaints of 
fatigue/loss of strength are 
attributable to another known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
fatigue/loss of strength.  Symptom-
based "diagnoses" such as (but not 
limited to) myalgia and arthralgia, 
are not considered as diagnosed 
conditions for compensation 
purposes. 

(c)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.


Neurological examination 

(a)  The examiner should note and 
detail all reported symptoms of 
headaches.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to headaches 
and indicate what precipitates and 
what relieves these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from headaches. 

(c)  The examiner should 
specifically determine if the 
veteran's headaches are due to a 
known diagnostic entity.  If not, 
the examiner should specifically 
state whether he/she is unable to 
ascribe a diagnosis to the veteran's 
headaches.  Symptom-based 
"diagnoses" such as (but not 
limited to) "headaches" are not 
considered as diagnosed conditions 
for compensation purposes. 

(d)  Specialist examinations should 
be conducted if indicated, including 
an ears, nose, and throat 
examination.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

Orthopedic examination 

(a)  The examiner should note and 
detail all reported symptoms of 
joint pain, excluding the lumbar 
spine.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all 
complaints relating to aching joints 
(and specify about which joints the 
veteran is complaining) and indicate 
what precipitates and what relieves 
these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from aching joints. 

(c)  The examiner should 
specifically determine if the 
veteran has degenerative disc and/or 
joint disease, or whether his 
complaints of aching joints are 
attributable to another known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's aching 
joints.  Symptom-based "diagnoses" 
such as (but not limited to) myalgia 
and arthralgia are not considered as 
diagnosed conditions for 
compensation purposes. 

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

7.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

8.  Following the completion of the 
foregoing, the RO should review the 
issues of entitlement to service 
connection for fatigue (alternatively 
claimed as "loss of strength"), joint 
pain other than of the lumbar spine, and 
headaches, all as chronic disabilities 
resulting from an undiagnosed illness.  
The veteran and his representative should 
be furnished a statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.317, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

